On Application for Rehearing.
Renner, J.
This application raises no question except as to the ■correctness of the statement in concluding portion of our opinion that “the community was insolvent and the heirs of the wife are entitled to nothing.” This expression was not necessary, and is withdrawn. We do not find that the judgment appealed from ordered the items of “rents collected from October 1, 1886, to January 21, 1888,” to be stricken from the asset side of the account. The correctness of the amended account filed under the order of the court is not before us. If it does not conform to the decree, relief may be had by proper proceedings in the court below.
Rehearing refused.